Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A filing date of 09/20/2018 is acknowledged.
Claims 1 – 18 are pending.

Claim Objections
Claims 1 – 18 are objected to because of the following informalities:  
Claim 1
Line 3; insert --first-- in front of “communication record”.
Line 11; remove “and at least a portion of the first communication data”.
Line 17; remove “the” in front of “predicted relevance to a first user”.
Line 20; remove “the” in front of “predicted relevance to a second user”.
Claims 2 – 5 
These claims are dependent claims of objected claim 1; therefore, they inherit the deficiencies of the objected claim 1.
Claim 6
Line 2; remove ‘the” in front of “first plurality of claims”.
Claim 7
Line 4; insert --first-- in front of “communication record”.
Lines 10 – 11; remove “and at least a portion of the first communication data”.

Lines 18 – 19; remove “the” in front of “predicted relevance to a second user”.
Claims 8 – 11 
These claims are dependent claims of objected claim 7; therefore, they inherit the deficiencies of the objected claim 7.
Claim 12
Line 3; remove ‘the” in front of “first plurality of claims”.
Claim 13
Line 3; insert --first-- in front of “communication record”.
Lines 9 – 10; remove “and at least a portion of the first communication data”.
Lines 14 – 15; remove “the” in front of “predicted relevance to a first user”.
Lines 17 – 18; remove “the” in front of “predicted relevance to a second user”.
Claims 14 – 17 
These claims are dependent claims of objected claim 13; therefore, they inherit the deficiencies of the objected claim 13.
Claim 18
Line 3; remove ‘the” in front of “first plurality of claims”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaethler et al. (Pub. No. US 2020/0078688 A1; hereinafter Kaethler) in view of Duke et al. (Pub. No. US 2015/0161611A1; hereinafter Duke.)

Claim 1
Kaethler teaches a computer-implemented method for dynamically updating a user interface (Kaethler; [0039] FIG. 3 is a flow diagram of an example process 300 for training a machine learning model(s) to predict a probability of a player behaving, or not behaving, in accordance with a particular behavior…), the method comprising: 
storing, by one or more processors (Kaethler; Fig. 2, [0026] …In the illustrated implementation, the computing system 106 includes, among other components, one or more processors 202…), a communication record corresponding to a communication for a first transaction, the first communication record comprising first communication data (Kaethler; Fig. 3, [0039 – 0044] … At 304, the computing system 106 may collect and store data 114 (first transaction, communication record) associated with user accounts 120 that are registered with the video game service…; [0030] The training data that is used to train the machine learning model 216 may include various types of data 114…); 
storing, by the one or more processors, an indication with a first transaction record for the first transaction, the indication indicating that a first communication has occurred for the first transaction, the first transaction record comprising first transaction data (Kaethler; Figs. 2 & 3, [0039 – 0044] … At 304, the computing system 106 may collect and store data 114 (first transaction, communication record) associated with user accounts 120 that are registered with the video game service…; [0030] The training data that is used to train the machine learning model 216 may include various types of data 114. In general, training data for machine learning can include two components: features and labels…Example features included in the training data may include, without limitation, an amount of time a player spent playing video games 110 in general, an amount of time a player spent playing a particular video game 110, times of the day the player was logged in and playing video games 110, match history data for a player…; [0032] The training data may also be labeled for a supervised learning approach. Again, using cheating as an example type of behavior that can be used to match players together, the labels in this example may indicate whether a user account 120 was banned from playing a video game 110 via the video game service…); 
aggregating, by the one or more processors, a set of training data to train one or more artificial neural networks, the training data comprising at least a portion of the first communication data and at least a portion of the first communication data (Kaethler; Figs. 2 & 3, [0039 – 0044] …At 310, the computing system 106, via the training component 210, may train a machine learning model(s) using the (historical) data 114 as training data to obtain the trained machine learning model(s) 216…; and, [0030 – 0032] types of training data); 
after training the neural network, receiving, by the one or more processors, a second transaction record, the second transaction record corresponding to a second transaction and comprising second transaction data (Kaethler; Figs. 2 & 3, [0039 – 0044] … At 310, the computing system 106, via the training component 210, may train a machine learning model(s) using the (historical) data 114 as training data to obtain the trained machine learning model(s) 216. As shown by sub-block 312, the training of the machine learning model(s) at block 310 may include setting weights for machine learning… In some embodiments, the weights set at block 312 may apply to parameters that are internal to the machine learning model(s) (e.g., weights for neurons in a hidden-layer of a neural network)… As shown by the arrow from block 310 to block 304, the machine learning model(s) 216 can be retrained using updated (historical) data 114 (second transaction) to obtain a newly trained machine learning model(s) 216 that is adapted to recent player behaviors. This allows the machine learning model(s) 216 to adapt, over time, to changing player behaviors.); 
determining, by the one or more processors, a first predicted relevancy score for the second transaction record using the one or more artificial neural networks, the first predicted relevancy score indicative of the predicted relevance to a first user (Kaethler; Figs. 2 – 4, [0047 – 0049] At 404, the computing system 106, via the scoring component 212, may provide the data 114 accessed at block 402 as input to the trained machine learning model(s) 216. 
At 406, the computing system 106, via the scoring component 212, may generate, as output from the trained machine learning model(s) 216, trust scores 118 (relevancy score) associated with the plurality of user accounts 120 (first user, second user,…). On an individual basis, a score 118 is associated with an individual user account 120, of the plurality of use accounts 120, and the score 118 relates to a  Examples include, without limitation, a cheating behavior, a game-abandonment behavior, a griefing behavior, or a vulgar language behavior…; and, [0034 – 0035]); 
determining, by the one or more processors, a second predicted relevancy score for the second transaction record using the one or more artificial neural networks, the second predicted relevancy score indicative of the predicted relevance to a second user (Kaethler; Figs. 2 – 4, [0047 – 0049] At 404, the computing system 106, via the scoring component 212, may provide the data 114 accessed at block 402 as input to the trained machine learning model(s) 216. 
At 406, the computing system 106, via the scoring component 212, may generate, as output from the trained machine learning model(s) 216, trust scores 118 (relevancy score) associated with the plurality of user accounts 120 (first user, second user,…). On an individual basis, a score 118 is associated with an individual user account 120, of the plurality of use accounts 120, and the score 118 relates to a probability of a player 102 associated with the individual user account 120 behaving, or not behaving… Examples include, without limitation, a cheating behavior, a game-abandonment behavior, a griefing behavior, or a vulgar language behavior…; and, [0034 – 0035]); 
storing, by the one or more processors, the first predicted relevancy score and the second predicted relevancy score in a data structure (Kaethler, see picture below); and 

    PNG
    media_image1.png
    693
    900
    media_image1.png
    Greyscale

But, Kaethler does not explicitly teach dynamically providing, by the one or more processors, a user interface for display of at least a portion of the second transaction data in association with the first predicted relevancy score or the second predicted relevancy score.
However, Duke teaches dynamically providing, by the one or more processors, a user interface for display of at least a portion of the second transaction data in association with the first predicted relevancy score or the second predicted relevancy score (Duke; [0075 – 0079] In the table 600 of FIG. 6, transactions and attempted authorizations are detailed, indicated by rows in the left column 604 having row headings of Date/Time, Merchant, Location, Amount, Fraud (dynamically), allows for a score to be created that measures the similarity or lack of similarity between a given activity (e.g., a purchase using a credit or debit card) and a set of historical activities for a given card, account, or customer. Fig. 3, [0057 – 0066] …In the next operation, at box 312, the system computes a fraud score (first relevancy score, second relevancy score) for the accounts, based on fraud risk. The fraud score is a score based on a data model such as a neural network…The fraud score computed at the box 312 is based on the retrieved data (training data) and calculated data variables (training data) from the operation at box 308…If the fraud score is above the threshold value, an affirmative outcome at the decision box 316, then the system processing proceeds to box 320, where the system computes a self-similarity score (first relevancy score, second relevancy score) for the received transaction, based on the account holder behavior…)
Kaethler and Duke are in the same analogous art as they are in the same field of endeavor, calculating score for user.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Duke teachings into Kaethler invention to display generated scores related to user as suggested by Duke ([0043].)

Claim 2
Kaethler also teaches responsive to a configurable time period of inaction elapsing, updating the first predicted relevancy score, the second predicted relevancy score, or both (Kaethler; Fig. 2, [0027] … The training component 210 may 
When user is banned from playing a video, the user’s account reflects the ban status.  Then, the training component 210 is retrained with this new data (e.g., ban status) to calculate trust scores.

Claim 3
Kaethler also teaches responsive to detection of an action occurring related to the second transaction, updating the first predicted relevancy score, the second predicted relevancy score, or both (Kaethler; Figs. 2 – 4, [0044] At 310, the  As shown by the arrow from block 310 to block 304, the machine learning model(s) 216 can be retrained using updated (historical) data 114 to obtain a newly trained machine learning model(s) 216 that is adapted to recent player behaviors (action)…; [0047 – 0049] At 404, the computing system 106, via the scoring component 212, may provide the data 114 accessed at block 402 as input to the trained machine learning model(s) 216. 
At 406, the computing system 106, via the scoring component 212, may generate, as output from the trained machine learning model(s) 216, trust scores 118 (relevancy score) associated with the plurality of user accounts 120 (first user, second user,…). On an individual basis, a score 118 is associated with an individual user account 120, of the plurality of use accounts 120, and the score 118 relates to a probability of a player 102 associated with the individual user account 120 behaving, or not behaving… Examples include, without limitation, a cheating behavior, a game-abandonment behavior, a griefing behavior, or a vulgar language behavior…; and, [0034 – 0035]))

Claim 4
Kaethler also teaches training the one or more neural networks based at least in part on the set of training data (Kaethler; Figs. 2 & 3, [0039 – 0044] … At 310, the computing system 106, via the training component 210, may train a machine learning model(s) using the (historical) data 114 as training data to obtain the trained  In some embodiments, the weights set at block 312 may apply to parameters that are internal to the machine learning model(s) (e.g., weights for neurons in a hidden-layer of a neural network)… As shown by the arrow from block 310 to block 304, the machine learning model(s) 216 can be retrained using updated (historical) data 114 (second transaction) to obtain a newly trained machine learning model(s) 216 that is adapted to recent player behaviors. This allows the machine learning model(s) 216 to adapt, over time, to changing player behaviors.)

Claim 5
Duke teaches dynamically pushing an update to the user interface (Duke; [0075 – 0079] In the table 600 of FIG. 6, transactions and attempted authorizations are detailed, indicated by rows in the left column 604 having row headings of Date/Time, Merchant, Location, Amount, Fraud Risk Score, and Customer Similarity Score…; [0045] This application discloses a method which, in real time (dynamically), allows for a score to be created that measures the similarity or lack of similarity between a given activity (e.g., a purchase using a credit or debit card) and a set of historical activities for a given card, account, or customer.)  Motivation for incorporating Duke into Kaethler is the same as motivation in claim 1.

Claim 6
determining a predicted relevancy score for each of the first plurality of claims (Kaethler; Figs. 2 – 4, [0047 – 0049] At 404, the computing system 106, via the scoring component 212, may provide the data 114 (first plurality of claims) accessed at block 402 as input to the trained machine learning model(s) 216. 
At 406, the computing system 106, via the scoring component 212, may generate, as output from the trained machine learning model(s) 216, trust scores 118 (relevancy score) associated with the plurality of user accounts 120 (first user, second user,…). On an individual basis, a score 118 is associated with an individual user account 120, of the plurality of use accounts 120, and the score 118 relates to a probability of a player 102 associated with the individual user account 120 behaving, or not behaving… Examples include, without limitation, a cheating behavior, a game-abandonment behavior, a griefing behavior, or a vulgar language behavior…; and, [0034 – 0035])

Claim 7
This is a computer program product version of the rejected computer-implemented method version in claim 1; therefore, it is rejected for the same reasons.  Furthermore, Duke also teaches a computer program product comprising a non-transitory computer readable medium having computer program instructions (Kaethler; [0026] FIG. 2 shows a block diagram illustrating example components of the remote computing system 106 of FIG. 1, as well as a diagram illustrating how machine-learned trust scoring can be used for player matchmaking. In the illustrated implementation, the computing system 106 includes, among other components, one or 

Claim 8
This limitation is already discussed in claim 2; therefore, it is rejected for the same reasons.

Claim 9
This limitation is already discussed in claim 3; therefore, it is rejected for the same reasons.

Claim 10
This limitation is already discussed in claim 4; therefore, it is rejected for the same reasons.

Claim 11
This limitation is already discussed in claim 5; therefore, it is rejected for the same reasons.

Claim 12
This limitation is already discussed in claim 6; therefore, it is rejected for the same reasons.

Claim 13
This is a computing system version of the rejected computer-implemented method version in claim 1; therefore, it is rejected for the same reasons.  Furthermore, Duke also teaches a computing system comprising a non-transitory computer readable storage medium and one or more processors (Dukes; [0026] FIG. 2 shows a block diagram illustrating example components of the remote computing system 106 of FIG. 1, as well as a diagram illustrating how machine-learned trust scoring can be used for player matchmaking. In the illustrated implementation, the computing system 106 includes, among other components, one or more processors 202 (e.g., a central processing unit(s) (CPU(s))), memory 204 (or non-transitory computer-readable media 204)…)

Claim 14
This limitation is already discussed in claim 2; therefore, it is rejected for the same reasons.

Claim 15
This limitation is already discussed in claim 3; therefore, it is rejected for the same reasons.

Claim 16
This limitation is already discussed in claim 4; therefore, it is rejected for the same reasons.

Claim 17
This limitation is already discussed in claim 5; therefore, it is rejected for the same reasons.

Claim 18
This limitation is already discussed in claim 6; therefore, it is rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733. The examiner can normally be reached 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. SOUGH/
Supervisory Patent Examiner, Art Unit 2192